 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11       ARTHUR L. LINDSEY,                                   Case No. 1:18-cv-00878-LJO-BAM (PC)
12                           Plaintiff,                       FINDINGS AND RECOMMENDATIONS
                                                              REGARDING DEFENDANT’S MOTION
13                v.                                          FOR SUMMARY JUDGMENT FOR
                                                              FAILURE TO EXHAUST
14       TAIT,                                                ADMINISTRATIVE REMEDIES
15                           Defendant.                       (ECF Nos. 17, 22, 24)
16                                                            FOURTEEN (14) DAY DEADLINE
17

18   I.          Background

19               Plaintiff Arthur L. Lindsey is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983. This case proceeds on Plaintiff’s complaint

21   for excessive force in violation of the Eighth Amendment against Defendant Sergeant Tait in his

22   individual capacity.

23               On October 25, 2018, Defendant filed a motion for summary judgment pursuant to Federal

24   Rule of Civil Procedure 56, on the ground that Plaintiff failed to exhaust his administrative remedies

25   before filing suit as required by 42 U.S.C. § 1997e.1 Fed. R. Civ. P. 56(c), Albino v. Baca, 747

26   F.3d 1162, 1166 (9th Cir. 2014) (en banc), cert. denied, 135 S. Ct. 403 (2014). (ECF No. 17.) On

27   1
      Concurrent with this motion, Plaintiff was provided with notice of the requirements for opposing a motion for
     summary judgment. See Woods v. Carey, 684 F.3d 934 (9th Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957 (9th
28   Cir. 1988); Klingele v. Eikenberry, 849 F.2d 409, 411–12 (9th Cir. 1988). (ECF No. 17-2.)
                                                             1
 1   December 17, 2018, Plaintiff filed his opposition to Defendant’s motion for summary judgment.

 2   (ECF No. 22.) Defendant filed a reply on December 21, 2018. (ECF No. 24.) The motion is

 3   deemed submitted. Local Rule 230(l).

 4   II.    Legal Standard

 5          A.         Statutory Exhaustion Requirement

 6          Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that “[n]o

 7   action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any other

 8   Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

 9   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is

10   required regardless of the relief sought by the prisoner and regardless of the relief offered by the

11   process, Booth v. Churner, 532 U.S. 731, 741 (2001), and the exhaustion requirement applies to all

12   prisoner suits relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002).

13          Section 1997e(a) also requires “proper exhaustion of administrative remedies, which

14   ‘means using all steps that the agency holds out, and doing so properly (so that the agency addresses

15   the issues on the merits.’” Woodford v. Ngo, 548 U.S. 81, 90, 93 (2006) (citation omitted). “Proper

16   exhaustion demands compliance with an agency’s deadlines and other critical procedural rules

17   because no adjudicative system can function effective without imposing some orderly structure on

18   the course of its proceedings.” Id. “[I]t is the prison’s requirements, and not the PLRA, that define

19   the boundaries of proper exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007).

20          The failure to exhaust is an affirmative defense, and the defendants bear the burden of
21   raising and proving the absence of exhaustion. Id. at 216; Albino, 747 F.3d at 1166. “In the rare

22   event that a failure to exhaust is clear on the face of the complaint, a defendant may move for

23   dismissal under Rule 12(b)(6).” Albino, 747 F.3d at 1166. Otherwise, the defendants must produce

24   evidence proving the failure to exhaust, and they are entitled to summary judgment under Rule 56

25   only if the undisputed evidence, viewed in the light most favorable to the plaintiff, shows he failed

26   to exhaust. Id.
27   ///

28   ///
                                                        2
 1          B.      Summary Judgment Standard

 2          Any party may move for summary judgment, and the Court shall grant summary judgment

 3   if the movant shows that there is no genuine dispute as to any material fact and the movant is

 4   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted); Albino,

 5   747 F.3d at 1166; Wash. Mut. Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). Each

 6   party’s position, whether it be that a fact is disputed or undisputed, must be supported by (1) citing

 7   to particular parts of materials in the record, including but not limited to depositions, documents,

 8   declarations, or discovery; or (2) showing that the materials cited do not establish the presence or

 9   absence of a genuine dispute or that the opposing party cannot produce admissible evidence to

10   support the fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted). The Court may consider other

11   materials in the record not cited to by the parties, although it is not required to do so. Fed. R. Civ.

12   P. 56(c)(3); Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord

13   Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010). “The evidence must be

14   viewed in the light most favorable to the nonmoving party.” Williams v. Paramo, 775 F.3d 1182,

15   1191 (9th Cir. 2014).

16          Initially, “the defendant’s burden is to prove that there was an available administrative

17   remedy, and that the prisoner did not exhaust that available remedy.” Albino, 747 F.3d at 1172. If

18   the defendant meets that burden, the burden of production then shifts to the plaintiff to “come

19   forward with evidence showing that there is something in his particular case that made the existing

20   and generally available administrative remedies effectively unavailable to him.” Id. However, the
21   ultimate burden of proof on the issue of administrative exhaustion remains with the defendant. Id.

22   “If undisputed evidence viewed in the light most favorable to the prisoner shows a failure to

23   exhaust, a defendant is entitled to summary judgment under Rule 56.” Id. at 1166. However, “[i]f

24   material facts are disputed, summary judgment should be denied, and the district judge rather than

25   a jury should determine the facts.” Id.

26   ///
27   ///

28   ///
                                                        3
 1   III.   Discussion

 2          A.      Summary of CDCR’s Administrative Appeal Process

 3          A prisoner in the custody of the California Department of Corrections and Rehabilitation

 4   (“CDCR”) satisfies the administrative exhaustion requirement for a non-health care grievance by

 5   following the procedures set forth in California Code of Regulations, title 15, §§ 3084-3084.9.

 6          California Code of Regulations, title 15, § 3084.1(a) provides that “[a]ny inmate … under

 7   [CDCR’s] jurisdiction may appeal any policy, decision, action, condition, or omission by the

 8   department or its staff that the inmate … can demonstrate as having a material adverse effect upon

 9   his or her health, safety, or welfare.” An inmate is required to use a CDCR Form 602 to “describe

10   the specific issue under appeal and the relief requested.” Cal. Code Regs. tit. 15, § 3084.2(a). An

11   inmate is limited to one issue, or related set of issues, per each CDCR Form 602 and the inmate

12   “shall state all facts known and available to [them] regarding the issue being appealed at the time

13   of submitting” the CDCR Form 602. Cal. Code Regs. tit. 15, § 3084.2(a)(1) & (a)(4). Further, the

14   inmate “shall list all staff member(s) involved and … describe their involvement in the issue.” Cal.

15   Code Regs. tit. 15, § 3084.2(a)(3). If known, the inmate must include the staff member’s last name,

16   first initial, title or position, and the dates of the staff member’s involvement in the issue being

17   appealed. Id. If the inmate does not know the staff member’s identifying information, the inmate

18   is required to “provide any other available information that would assist the appeals coordinator in

19   making a reasonable attempt to identify the staff member(s) in question.” Id.

20          Unless the inmate grievance falls within one of the exceptions stated in California Code of
21   Regulations, title 15, §§ 3084.7(b)(1)-(2) and 3084.9, all inmate grievances are subject to a three-

22   step administrative review process: (1) the first level of review; (2) the second level appeal to the

23   Warden of the prison or their designee; and (3) the third level appeal to the Secretary of CDCR,

24   which is conducted by the Secretary’s designated representative under the supervision of the third

25   level Appeals Chief.     Cal. Code Regs. tit. 15, §§ 3084.1(b), 3084.7(a)-(d). Unless the inmate

26   grievance deals with allegations of sexual violence or staff sexual misconduct, an inmate must
27   submit the CDCR Form 602 and all supporting documentation to each the three levels of review

28   within 30 calendar days of the occurrence of the event or decision being appealed, of the inmate
                                                       4
 1   first discovering the action or decision being appealed, or of the inmate receiving an unsatisfactory

 2   departmental response to a submitted administrative appeal. Cal. Code Regs. tit. 15, §§ 3084.2(b)-

 3   (e), 3084.3, 3084.6(a)(2), 3084.8(b). When an inmate submits an administrative appeal at any of

 4   the three levels of review, the reviewer is required to reject the appeal, cancel the appeal, or issue

 5   a decision on the merits of the appeal within the applicable time limits. Cal. Code Regs. tit. 15, §§

 6   3084.6(a)-(c), 3084.8(c)-(e). If an inmate’s administrative appeal is rejected, the inmate is to be

 7   provided clear instructions about how to cure the appeal’s defects. Cal. Code Regs. tit. 15, §§

 8   3084.5(b)(3), 3084.6(a)(1). If an inmate’s administrative appeal is cancelled, the inmate can

 9   separately appeal the cancellation decision. Cal. Code Regs. tit. 15, § 3084.6(a)(3) & (e).

10          Since a “cancellation or rejection decision does not exhaust administrative remedies[,]”

11   California’s regulations provide that an inmate’s administrative remedies are deemed exhausted

12   when the inmate receives a decision on the merits of their appeal at the third level of review. Cal.

13   Code Regs. tit. 15, §§ 3084.1(b), 3084.7(d)(3).           Further, California’s regulations state that

14   “[a]dministrative remedies shall not be considered exhausted relative to any new issue, information,

15   or person later named by the [inmate] that was not included in the originally submitted CDCR Form

16   602 … and addressed through all required levels of administrative review up to and including the

17   third level.” Cal. Code Regs. tit. 15, § 3084.1(b).

18          B.      Summary of Factual Allegations of Plaintiff’s Complaint

19          The events in the complaint are alleged to have occurred while Plaintiff was housed at

20   Wasco State Prison. Plaintiff names Sergeant Tate as the sole Defendant.
21          Plaintiff alleges that, on September 10, 2016, a fight between Black inmates and inmates

22   belonging to the 2-5er gang, who are mostly Mexican, broke out during the evening meal, around

23   6 p.m., at the Reception Facility Building B4. When the fight started, the correctional officers

24   ordered everyone to get down and, when he heard the command, Plaintiff moved to the floor very

25   quickly and laid down in the prone position. After two of the fighters moved right behind Plaintiff,

26   Plaintiff was sprayed almost directly in the face with tear gas or pepper spray. Plaintiff immediately
27   pulled himself under the steel table, but he was wedged under the table in such a way that he could

28   not get turned all the way flat onto his belly. Further, Plaintiff was coughing and struggling to
                                                           5
 1   breathe because of the spray.

 2           After all of the inmates who had been involved in the fight were removed from the dining

 3   room, Plaintiff was the last one to be cuffed and taken to the yard. While Plaintiff was still under

 4   the steel table, Plaintiff explained to Sergeant Tait that he could not lay flat on his belly because

 5   the iron beam attached to the seat was too close to the floor for Plaintiff to be able to turn over.

 6   Sergeant Tait then grabbed Plaintiff, pulled Plaintiff out from under the table, and pushed Plaintiff’s

 7   head up and down on the floor very hard several times with his knee, which caused Plaintiff’s

 8   glasses to break and caused a wound on Plaintiff’s right eyelid that took 5 stitches to close. Sergeant

 9   Tait also snapped Plaintiff’s neck back and forth, kicked Plaintiff in the kidney with his knee, and

10   twisted Plaintiff’s right arm up between Plaintiff’s shoulder blades until Plaintiff’s right hand was

11   almost to the back of Plaintiff’s head, injuring Plaintiff.

12           C.       Undisputed Material Facts (UMF)2

13       1. During all times relevant to the Complaint, Plaintiff was an inmate in the custody of the

14           CDCR and was incarcerated at Wasco State Prison (“WSP”). (Compl., ECF No. 1, at 1.)

15       2. During all times relevant to the Complaint, Defendant R. Tait was employed by CDCR as

16           a Correctional Sergeant at WSP. (Compl., ECF No. 1, at 2.)

17       3. In his Complaint, Plaintiff claims that, on September 10, 2016, at WSP, Defendant pulled

18           Plaintiff out from under a table, pushed Plaintiff’s head up and down on the floor very hard

19           several times with his knee, snapped Plaintiff’s neck when he moved it back and forth,

20           kicked Plaintiff in the kidney with his knee, and twisted Plaintiff’s right arm up between
21           Plaintiff’s shoulder blades. (Compl., ECF No. 1, at 4.)

22       4. On October 22, 2018, Defendant Tait filed his answer to Plaintiff’s Complaint. In his

23   2
       ECF No. 17-3. Plaintiff did not provide a separate statement of undisputed facts in his opposition. Local Rule
24   260(a). As a result, Defendant’s Statement of Undisputed Material Facts in support of his motion for summary
     judgment is accepted except where brought into dispute by Plaintiff’s verified Complaint. See Jones v. Blanas, 393
     F.3d 918, 923 (9th Cir. 2004) (verified complaint may be used as an opposing affidavit if it is based on pleader’s
25   personal knowledge of specific facts which are admissible in evidence); Johnson v. Meltzer, 134 F.3d 1393, 1399–
     1400 (9th Cir. 1998) (same, with respect to verified motions). The Court declines to find that Defendant’s Statement
26   of Undisputed Material Facts is brought into dispute by anything stated in Plaintiff’s opposition to Defendant’s
     motion for summary judgment, because Plaintiff’s opposition is unverified. Soto v. Unknown Sweetman, 882 F.3d
27   865, 872-73 (9th Cir. 2018) (statements in an unsworn or unverified pleading are not competent evidence to
     demonstrate a genuine issue of disputed material fact). Unless otherwise indicated, disputed and immaterial facts are
28   omitted from this statement.
                                                                6
 1      answer, Defendant pled failure to exhaust administrative remedies as an affirmative

 2      defense. (ECF No. 14, at 2-3.)

 3   5. All CDCR institutions, including WSP, have an administrative grievance process for

 4      grieving issues that affect inmates, which contains three levels of review. (Feliciano Decl.,

 5      ¶ 2; Voong Decl., ¶¶ 2-3.)

 6   6. The first and second levels of review are handled by the local institution, here, WSP, and

 7      the third level of review is handled by CDCR’s Office of Appeals (“OOA”). (Feliciano

 8      Decl., ¶ 2; Voong Decl., ¶ 2.)

 9   7. From September 10, 2016 (the date of the incident) to June 25, 2018 (the date Plaintiff filed

10      his Complaint), Plaintiff only submitted one inmate appeal at WSP that concerned the

11      conduct at issue in the Complaint – Appeal No. WSP-O-17-03299. (Feliciano Decl., ¶¶ 3-

12      7, 9 & Exs. A, B.)

13   8. Plaintiff submitted Appeal No. WSP-O-17-03299 on or about August 7, 2017. (Feliciano

14      Decl., ¶ 8 & Ex. B.)

15   9. WSP’s Appeals Office received Appeal No. WSP-O-17-03299 on or about August 18,

16      2017. (Feliciano Decl., ¶ 10.)

17   10. Because Appeal No. WSP-O-17-03299 included staff misconduct allegations, the appeal

18      was classified as a staff complaint and, per CDCR regulations, automatically bypassed the

19      first level of review. (Feliciano Decl., ¶ 11; Cal. Code Regs. tit. 15, § 3084.9(i)(3).)

20   11. On August 21, 2017, Appeal No. WSP-O-17-03299 was cancelled at the second level of
21      review for Plaintiff’s failure to comply with the applicable time constraints. (Feliciano

22      Decl., ¶ 12 & Ex. B.)

23   12. Under CDCR regulations, an inmate must submit an inmate appeal within thirty calendar

24      days of the incident being appealed. (Feliciano Decl., ¶ 13; Cal. Code Regs. tit. 15,

25      § 3084.8(b)(1).)

26   13. Under CDCR regulations, an appeal may be cancelled if the inmate exceeds the time
27      constraints for submitting the appeal despite having the opportunity to timely submit the

28      appeal. (Feliciano Decl., ¶ 13; Cal. Code Regs. tit. 15, § 3084.6(c)(4).)
                                                    7
 1      14. Since Appeal No. WSP-O-17-03299 was submitted nearly eleven months after the incident

 2          between Plaintiff and Defendant Tait and the appeal did not include any justification for the

 3          delay, the appeal was untimely.        (Feliciano Decl., ¶ 14; Cal. Code Regs. tit. 15,

 4          §§ 3084.8(b)(1), 3084.6(c)(4).

 5      15. In the August 21, 2017 second level of review cancellation letter, Plaintiff was informed

 6          that he could separately appeal the cancellation of Appeal No. WSP-O-17-03299.

 7          (Feliciano Decl., ¶ 15 & Ex. B.)

 8      16. Notwithstanding the second level of review’s August 21, 2017 cancellation letter, Plaintiff

 9          submitted Appeal No. WSP-O-17-03299 to the third level of review. (Voong Decl., ¶¶ 3-9

10          & Exs. A, B.)

11      17. On October 19, 2017, the third level of review rejected Appeal No. WSP-O-17-03299

12          because Plaintiff was attempting to submit an appeal that had been previously cancelled

13          without first having successfully overturned the cancellation decision. (Voong Decl., ¶¶ 7-

14          8, 10 & Ex. B; Cal. Code Regs. tit. 15, § 3084.6(e).)

15      18. In the October 19, 2017 rejection notice, the third level of review reminded Plaintiff that he

16          could separately appeal the cancellation of Appeal No. WSP-O-17-03299, and could only

17          resubmit Appeal No. WSP-O-17-03299 if he successfully overturned the cancellation

18          decision. (Voong Decl., ¶ 11 & Ex. B.)

19      19. Plaintiff never separately appealed the cancellation of Appeal No. WSP-O-17-03299.

20          (Feliciano Decl., ¶ 16; Voong Decl., 12.)
21          D.      Analysis

22          Defendant Tait argues that his motion for summary judgment should be granted and this

23   action should be dismissed without prejudice because WSP had an available administrative

24   grievance process, Plaintiff submitted a relevant grievance, that Plaintiff’s grievance was properly

25   cancelled as untimely, and Plaintiff failed to separately appeal the cancellation decision. (ECF No.

26   17-1, at 5.) Plaintiff contends that Defendant’s motion for summary judgment should be denied
27   because he exhausted all of his remedies and because the undisputed facts show that Defendant

28   used excessive force against Plaintiff. (ECF No. 22, at 2-3.)
                                                        8
 1          In this case, based on the evidence before the Court, a reasonable fact-finder could not

 2   conclude that Plaintiff exhausted his available administrative remedies before filing this action. It

 3   is undisputed that CDCR has a three-level process in place to review administrative appeals filed

 4   by inmates. Further, it is undisputed that, on or about August 7, 2017, Plaintiff submitted his only

 5   appeal, Appeal No. WSP-O-17-03299, which contended that, on September 10, 2016, Plaintiff was

 6   brutally beaten by Defendant Tate for no reason. However, Plaintiff’s Appeal No. WSP-O-17-

 7   03299 was screened out and cancelled as untimely at the second level. While the second level of

 8   review cancellation notice informed Plaintiff that he could file a separate appeal challenging the

 9   decision to cancel Appeal No. WSP-O-17-03299, Plaintiff instead chose to submit Appeal No.

10   WSP-O-17-03299 to the third level of review. The undisputed evidence establishes that, on

11   October 19, 2017, the third level of review rejected Appeal No. WSP-O-17-03299 because Plaintiff

12   was attempting to submit an appeal which had been cancelled without first overturning the

13   cancellation decision. The third level of review also reminded Plaintiff that he could separately

14   appeal the cancellation of Appeal No. WSP-O-17-03299. Finally, the evidence before the Court

15   shows that Plaintiff did not separately appealed the cancellation of Appeal No. WSP-O-17-03299.

16          In his unsworn opposition, Plaintiff asserts that “not only did the plaintiff exhausts (sic) all

17   remedies, the plaintiff also exhausted remedies in the form of a 602 Appeal complaint with the

18   Appeals coordinator with ‘mental health’ for mental pain and anguished (sic).” (ECF No. 22, at 2-

19   3.) However, “[p]roper exhaustion … means using all steps that the agency holds out, and doing

20   so properly (so that the agency addresses the issues on the merits).” Woodford, 548 U.S. at 90
21   (emphasis in original). With regards to Appeal No. WSP-O-17-03299, the only evidence before

22   the Court demonstrates that Appeal No. WSP-O-17-03299 was not fully and properly exhausted

23   because the appeal was cancelled at the second level of review and Plaintiff never submitted a

24   separate appeal challenging the cancellation decision. Vaughn v. Hood, 670 F. App’x 962, 963

25   (9th Cir. 2016) (holding that a district court properly dismissed an action “because it is clear from

26   the face of the complaint and its attachments that Vaughn failed to exhaust his available
27   administrative remedies by failing to appeal separately the third-level cancellation decision.”); see

28   Cal. Code Regs., tit. 15, § 3084.1(b) (“[A] cancellation … decision does not exhaust administrative
                                                        9
 1   remedies.”) Therefore, as Plaintiff has failed to submit any evidence to the Court showing that he

 2   filed a separate cancellation appeal, that his separate cancellation appeal was granted, and he

 3   received a decision on the merits of Appeal No. WSP-O-17-03299 from the third level of review,

 4   Plaintiff has failed to establish a genuine issue of material fact regarding whether he fully and

 5   properly exhausted Appeal No. WSP-O-17-03299.              Cal. Code Regs. tit. 15, §§ 3084.1(b),

 6   3084.7(d)(3) (providing that, generally, a third level of review decision on the merits of an inmate

 7   appeal exhausts an inmate’s administrative remedies as to the issues raised in that appeal).

 8          Plaintiff contends that he exhausted his administrative remedies by filing a 602 Appeal for

 9   mental pain and anguish. However, Plaintiff has failed to provide the Court with any evidence

10   demonstrating that he filed a mental pain and anguish appeal and that this appeal related to the

11   claim of excessive force on September 10, 2016 by Sergeant Tait. Griffin v. Arpaio, 557 F.3d

12   1117, 1120 (9th Cir. 2009) (stating that a grievance is detailed enough to satisfy the PLRA

13   exhaustion requirement when the grievance “alerts the prison to the nature of the wrong for which

14   redress is sought.”); see Cal. Code Regs. tit. 15, § 3084.2(a)(3)-(a)(4) (stating that inmates “shall

15   list all staff member(s) involved and shall describe their involvement in the issue” and “shall state

16   all facts known and available to” them in their inmate appeal). Further, even if Plaintiff’s mental

17   pain and anguish appeal included enough information about the September 10, 2016 incident with

18   Sergeant Tait to satisfy the PLRA exhaustion requirement, Plaintiff has not produced any evidence

19   showing that he properly exhausted his mental pain and anguish appeal by obtaining a decision on

20   the merits of the appeal from the third level of review. Woodford, 548 U.S. at 90; see Cal. Code
21   Regs. tit. 15, §§ 3084.1(b), 3084.7(d)(3) (providing that, generally, a third level of review decision

22   on the merits of an inmate appeal exhausts an inmate’s administrative remedies as to the issues

23   raised in that appeal). The sole evidence before the Court is that Plaintiff filed a single appeal,

24   WSP-O-17-03299, at WSP that concerned the conduct at issue here and his appeal was cancelled

25   as untimely. Therefore, Plaintiff has failed to establish a genuine issue of material fact as to whether

26   his CDCR Form 602 appeal for mental pain and anguish fully and properly exhausted his
27   administrative remedies regarding his excessive force claim against Defendant Tait. Taylor v. List,

28   880 F.2d 1040, 1045 (“A summary judgment motion cannot be defeated by relying solely on
                                                        10
 1   conclusory allegations unsupported by factual data.”) (citation omitted). Consequently, Defendant

 2   has met his initial burden of proving that there was an available administrative remedy and that

 3   Plaintiff did not exhaust that available remedy. Albino, 747 F.3d at 1172.

 4          Accordingly, the burden now shifts to Plaintiff to “come forward with evidence showing

 5   that there is something in his particular case that made the existing and generally available

 6   administrative remedies effectively unavailable to him.” Id. The Court finds that Plaintiff has not

 7   met this burden because Plaintiff has not produced any evidence showing that something in his

 8   specific case made the generally available administrative remedies effectively unavailable to him.

 9   Instead, Plaintiff argues that the Court should deny Defendant’s motion for summary judgment

10   because the undisputed facts show that Defendant Tait assaulted Plaintiff. However, the merits of

11   Plaintiff’s excessive force claim are not relevant to the determination of whether Plaintiff exhausted

12   his administrative remedies prior to filing this action. See Morris v. Moghaddam, Case No. 2:13-

13   cv-0805 KJM KJN P, 2015 WL 136033, at *10 n.3 (E.D. Cal. Jan. 9, 2015).

14          Therefore, Defendant has carried his ultimate burden of proving that Plaintiff failed to

15   exhaust his available administrative remedies with regard to his excessive force claim against

16   Defendant before he filed this action. Albino, 747 F.3d at 1166, 1172. Accordingly, Defendant’s

17   motion for summary judgment will be granted and the instant action must be dismissed without

18   prejudice. Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (“If the district court concludes

19   that the prisoner has not exhausted nonjudicial remedies, the proper remedy is dismissal of the

20   claim without prejudice.”), overruled on other grounds by Albino, 747 F.3d 1162.
21   IV.    Conclusion and Recommendation

22          Based on the foregoing, it is HEREBY RECOMMENDED that:

23          1.      Defendant Tait’s motion for summary judgment for failure to exhaust administrative

24                  remedies, (ECF No. 17), be GRANTED; and

25          2.      The instant action be dismissed without prejudice for Plaintiff’s failure to exhaust

26                  his available administrative remedies.
27                                                    ***

28          These Findings and Recommendations will be submitted to the United States District Judge
                                                       11
 1   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 2   (14) days after being served with these Findings and Recommendations, the parties may file written

 3   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 4   Findings and Recommendations.” The parties are advised that failure to file objections within the

 5   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 6   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 7   F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9

10      Dated:     July 2, 2019                               /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       12
